DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 / 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, or alternatively, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-5 does/do not fall within at least one of the four categories of patent eligible subject matter, and is indefinite, because it is not a proper process claim as it fails to set forth any steps involved in the process.  Although claims 3-5 recite application of an inhibitor of scleral hopoxia-induced factor-1α, such as salidroside or formononetin, in preparing a drug for inhibiting myopia or intraocular scleral hypoxia, the 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodadoust (US 2011/0076278 A1; published 31 March 2011).
Khodadoust discloses methods of treatment of ocular disorders by modulating the effects of local and systemic hypoxic events mediated by hypoxia inducible factor-1 (HIF-1) (abstract) wherein HIF-1α is inhibited (paragraphs [0077], [0128], [0131]; Example 1) wherein ocular disorders include disorders of the eye including the sclera such as myopia (paragraph [0048]) wherein such a modulator/inhibitor is a steroid (abstract) and wherein ocular disorders also include retinal neovascularization (paragraph [0048]).
	Although Khodadoust does not disclose a particular example wherein myopia is treated by inhibiting scleral hypoxia as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Khodadoust as discussed above and to inhibit myopia by inhibiting scleral (i.e., intraocular scleral) hypoxia by inhibiting HIF-1α therein using a steroid (i.e., a drug), with a reasonable expectation of success.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodadoust as applied to claims 1-3 above, and further in view of Wu et al. (Drug Design, Development and Therapy, vol. 10, 2016, pages 3071-3081).
	Khodadoust is relied upon as discussed above.
	Khodadoust does not disclose salidroside or formononetin as in claims 4-5.
	Wu et al. discloses that formononetin inhibits hypoxia-induced retinal neovascularization via the HIF-1α/VEGF signaling pathway (title).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khodadoust and Wu et al. by substituting the formononetin of Wu et al. for the steroid in the method of Khodadoust as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because the steroids of Khodadoust and the formononetin of Wu et al. were both drugs known to inhibit hypoxia by inhibiting HIF-1α, including specifically inhibiting hypoxia-induced retinal neovascularization via the HIF-1α, and a person of ordinary skill in the art could have substituted one for the other and such substitution would have predictably resulted in inhibiting hypoxia by inhibiting HIF-1α, including for example inhibiting scleral (i.e., intraocular scleral) hypoxia by inhibiting HIF-1α therein.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617